DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 01/17/2020.
Claims 1-10 have been canceled.
Claims 11–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 11 & 16 recite a method and system for transmitting electronic prescriptions on the basis of cloud computing. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 11 & 16 recite, at least in part, a cloud-based electronic prescription transmission method comprising the steps of: requesting an electronic prescription from a hospital server, when a cloud server receives a request for the electronic prescription, by the cloud server; extracting patient information and prescription information stored in an EMR DB, by the hospital server; converting the prescription information according to a unique API, by an API builder unit; and authenticating the converted prescription information through an electronic signature of the clinic, encrypting the converted prescription information, and transmitting the electronic prescription to the cloud server, by the hospital server. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. requesting an electronic prescription from a hospital server) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements include a cloud server and API builder unit. These elements are broadly recited in the specification at, for example, paragraph [0042] which describes the API builder unit. “[0042] Referring to FIG. 5, the API builder unit 220 includes a creation module 221, an SQL creation module 222, a test module 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-5 and 6-10 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use 2-5 and 6-10 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 11-20 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Francois (US 2014/0244309 A1) in view of Jae (KR 2012/0076666).

CLAIM 11 & 16 – 

substantially the same reasons as the first independent claim. 

Francois teaches a method having the limitations of:
(New) A cloud-based electronic prescription transmission method comprising the steps of: requesting an electronic prescription from a hospital server, when a cloud server receives a request for the electronic prescription, by the cloud server; (see Francois [0046] A user may transmit or receive health information via any type of electronic transmission in various embodiments. An electronic transmission may occur over a network, e.g., a computer network such as the Internet or a phone network. In some embodiments, in reference to exchange of information or data between a contributor (or other user) and the EMR system, the terms "transmit" and "submit" may be used interchangeably herein, as are related terms such as "transmitting" or "transmission", "submitting" or "submission", etc. Where reference is made to "entering" or "entry" of data into the EMR system, it should be understood that such data may be submitted to the EMR system unless otherwise indicated. Submission may occur in response to a request or action initiated by a user or in response to a request initiated by the EMR system. For example, at least some health information entered by a user may remain stored on a user's computer for a period of time prior to being transmitted to the EMR system. Such transmission may occur in response to a request initiated by the EMR system, which may occur automatically, e.g., at predetermined time intervals. In some embodiments at least some health information may remain stored on a computer or data storage system owned or controlled at least in part by a user (e.g., a HCP) or HCO but is made available to the EMR system for analysis and/or retrieval. For purposes hereof, such information may be considered to be submitted to the EMR system.)
extracting patient information and prescription information stored in an EMR DB, by the hospital server (Francois [0045] One or more components may extract information from the EMR database, e.g., in response to a query from a user. One or more components may analyze extracted data and/or convert the data into an appropriate format for transmission to a user. One or more components may receive and/or transmit information between other component(s) of the EMR system or external to the EMR system. In some embodiments, the EMR system may include a clinical decision support system (CDSS) component.)

Francois does not explicitly disclose the below limitations:
However, Jae teaches a method having the limitations of:
converting the prescription information according to a unique API, by an API builder unit; and authenticating the converted prescription information through an electronic signature of the clinic, encrypting the converted prescription information, and transmitting the electronic prescription to the cloud server, by the hospital server. (see Jae Abstract section of the abstract)
Abstract section of the abstract).

CLAIM 12 – 
Francois in view of Jae discloses a method having the limitations of claim 11. 
Francois further discloses a method having the limitation of:
(New) The method according to claim 11, further comprising the steps of: creating a QR code, and temporarily storing the electronic prescription when a drugstore is selected by the user terminal, by the cloud server; and transmitting at least one among the QR code, the electronic prescription, and drugstore information on the selected drugstore to a drugstore server, by the cloud server. (see Francois [0113] transmitting the electronic prescription to a drugstore server)

CLAIM 13 – 
Francois in view of Jae discloses a method having the limitations of claim 12.  
Francois further discloses a method having the limitation of:
(New) The method according to claim 12, further comprising the steps of: confirming the electronic prescription, determining whether or not to prepare a medicine, and calculating a medicine price when preparation of the medicine is Francois [0170])

CLAIM 14 – 
Francois in view of Jae discloses a method having the limitations of claim 13. 
Francois further discloses a method having the limitation of:
(New) The method according to claim 13, further comprising the steps of: preparing the medicine, and informing the cloud server of completion of preparing the medicine when preparation of the medicine is completed, by the drugstore server, and informing the drugstore server of completion of receiving the medicine, by the cloud server; and storing the electronic prescription by the drugstore server, and deleting the electronic prescription by the cloud server. (see Francois [0135] In some embodiments, the EMR system may comprise a component that supports computerized physician order entry (CPOE). It is envisioned that in some embodiments a HCP may order a test or prescribe a treatment (e.g., a medication) from within an ADM (e.g., while viewing an ADM). For example, when an ADM element is displayed, the screen may include a menu option that permits the HCP to order a test or prescribe a treatment. In some embodiments, a HCP may order a test or prescribe a treatment from within a non-ADM element of a particular EMR and may be offered an option to designate one or more ADMs at the time of ordering the test or prescribing the treatment. In each case, the test name, test result, and treatment may be automatically become part of the appropriate ADM once entered. A prescription may be automatically transmitted to a pharmacy. "Pharmacy" as used herein may include e.g., traditional pharmacies, online pharmacies, and other medication suppliers able to fulfill a prescription. It is envisioned that in some embodiments, pharmacists or other pharmacy workers may access the EMR system and/or the EMR system may interact directly with existing pharmacy computer systems.)

CLAIM 15 – 
Francois in view of Jae discloses a method having the limitations of claim 11. 
Jae further discloses a method having the limitation of:
(New) The method according to claim 11, wherein at the step of converting the prescription information by the API builder unit, the API builder unit converts the prescription information by creating a data source, conveniently creating an SQL query through an SQL query creation guide, converting the data source into a standard data through an API builder, and repeatedly verifying the data. (see Jae Abstract section of the abstract)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 17 – 
Francois in view of Jae discloses a method having the limitations of claim 16. 
Jae further discloses a method having the limitation of:
(New) The system according to claim 16, wherein the API builder unit comprises: a creation module for receiving the patient information and the prescription information from the EMR DB unit and creating a data source; and an SQL creation module for creating an SQL query and transmitting the SQL query to a test module. (see Jae Abstract section of the abstract)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 18 – 
Francois in view of Jae discloses a method having the limitations of claim 16. 
Francois further discloses a method having the limitation of:
(New) The system according to claim 16, wherein the cloud server includes an electronic prescription storage unit, wherein the electronic prescription storage unit temporarily stores the electronic prescription when the electronic prescription is received from the hospital server and deletes the stored electronic prescription when reception of the medicine is informed from the user terminal. (see Francois [0039], and also see Francois [0044]-[0045])

CLAIM 19 – 

Francois further discloses a method having the limitation of:
(New) The system according to claim 16, wherein the drugstore server comprises: a medication calculation unit for calculating the medicine price on the basis of the prescription information; and an electronic prescription confirmation unit for confirming the received electronic prescription and determining whether or not to prepare the medicine. (see Francois [0187], and also see Francois [0044]-[0045])

CLAIM 20 – 
Francois in view of Jae discloses a method having the limitations of claim 19. Francois further discloses a method having the limitation of:
(New) The system according to claim 19, further comprising: a medication electronic signature unit for putting an electronic signature of the clinic on an electronic prescription for drugstore's keeping and storing the electronic prescription in an electronic prescription keeping unit. (see Francois [0261]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442)  The examiner can normally be reached M-F, 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686